JUNIOR INTELLECTUAL PROPERTY SECURITY AGREEMENT

                    This Junior Intellectual Property Security Agreement (as
amended, supplemented or otherwise modified from time to time, this “IP Security
Agreement”) is made and effective as of November 10, 2005, by SUNSET BRANDS,
INC., a Nevada corporation (“Sunset”) and U.S. MILLS, INC., a Delaware
corporation (“US Mills”, and collectively with Sunset, the “Grantor”), in favor
of IBF FUND LIQUIDATING LLC, a Delaware limited liability company, as holder of
the Convertible Debentures (defined below) (the “Debenture Holder”). Capitalized
terms used in this IP Security Agreement and not otherwise defined shall have
the respective meanings ascribed to such terms in the Security Agreement
(defined below).

RECITALS

                     WHEREAS, pursuant to that certain Amended and Restated
Acquisition Agreement and Plan of Merger dated as of the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
“Acquisition Agreement”) by and among Grantor, USM Acquisition Sub, Inc. and the
Debenture Holder, Sunset will acquire US Mills by merger the “Acquisition”);

                     WHEREAS, pursuant to the terms of the Acquisition
Agreement, Sunset shall issue to the Debenture Holder Secured Convertible
Debentures dated the date hereof in the aggregate original principal amount of
$5,000,000 (as such may be replaced, substituted or reissued from time to time
in accordance with its terms, collectively, the “Convertible Debentures”) which
are convertible into the common stock of Sunset, as payment of a portion of the
consideration for the Acquisition;

                     WHEREAS, it is a condition precedent to the agreement of
the Debenture Holder to accept the Convertible Debentures as a portion of the
consideration for the Acquisition that Grantor shall have executed and delivered
this IP Security Agreement to the Debenture Holder; and

                    WHEREAS, Grantor is party to that certain Junior Security
Agreement dated as of the date hereof (as amended, restated, supplemented or
otherwise modified from time to time, the “Security Agreement”), by and among
Grantor and the Debenture Holder.

                     NOW, THEREFORE, in consideration of the willingness of the
Debenture Holder to accept the Convertible Debentures as a portion of the
consideration for the Acquisition, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, it
is hereby agreed as follows:

          1. Grant of Security Interest. To secure the Grantor’s prompt,
punctual and faithful payment of the Obligations and the performance of all of
the Grantor’s obligations under the Security Agreement, Grantor hereby grants to
the Debenture Holder a continuing security interest in all of the right, title
and interest of Grantor in and to any and all of the following collateral,
whether now owned or hereafter acquired, but excluding any Intellectual Property
for which the granting of a security interest therein would terminate,
invalidate, void, cancel or abandon such Intellectual Property (the “IP
Collateral”):

--------------------------------------------------------------------------------

                    (a) The U.S and foreign copyrights, associated copyright
registrations and applications for copyright registration, set forth on Schedule
A attached hereto (collectively, the “Copyrights”);

                    (b) The U.S. and foreign patents and patent applications set
forth on Schedule B attached hereto, including, without limitation, divisions,
continuations, renewals, reissues, extensions and continuations-in-part of the
same (collectively, the “Patents”);

                    (c) The U.S., state and foreign trademark and service mark
registrations, trademark and service mark applications set forth on Schedule C
attached hereto and all goodwill associated with the foregoing (collectively,
the “Trademarks”);

                    (d) The domain names and registrations set forth on Schedule
D attached hereto and all goodwill associated with the foregoing (collectively,
the “Domain Names”);

                    (e) Any and all claims and causes of action for past,
present or future infringement of any of the IP Collateral, with the right, but
not the obligation, to sue for and collect damages for infringement of the IP
Collateral;

                    (f) Any and all licenses or rights granted under any of the
IP Collateral, and all license fees and royalties arising from such licenses or
rights, in each case to the extent permitted by such licenses or rights;

                    (g) Any and all amendments, renewals, extensions,
reissuances and replacements of any of the IP Collateral; and

                    (h) Any and all products and proceeds of any of the
foregoing.

          2. Requested Recordation. Grantor authorizes and requests that the
Register of Copyrights and the Commissioner of Patents and Trademarks (and any
state, foreign or other authority to which this IP Security Agreement is
submitted) file and record this IP Security Agreement (and any corresponding or
separate forms of such jurisdiction) in order to publicly reflect the interests
of the Debenture Holder in the IP Collateral.

          3. Assignment. Upon the occurrence and during the continuance of an
Event of Default, Grantor shall execute and deliver to the Debenture Holder an
absolute assignment transferring its entire right, title, and interest in and to
the IP Collateral to the Debenture Holder.

          4. Power of Attorney. Grantor hereby irrevocably grants to the
Debenture Holder, a power of attorney, to act as Grantor’s attorney-in-fact,
with full authority in the name, place and stead of Grantor, from time to time
in the Debenture Holder’s discretion, to take any action and to execute any
instrument that the Debenture Holder may reasonably deem necessary or advisable
to accomplish the purposes of this IP Security Agreement. This authority
includes, without limitation, the following:

 

 

 

          (a) To modify or amend (in the sole discretion of the Debenture Holder
and without first obtaining Grantor’s approval thereof or signature thereto)
Schedule A, Schedule B, Schedule C, and/or Schedule D hereof, as appropriate, to
include references


--------------------------------------------------------------------------------

 

 

 

to any registered intellectual property (or application or license therefor)
acquired by Grantor after the execution hereof or to delete any reference to any
IP Collateral in which Grantor no longer has or claims any right, title or
interest;

 

 

 

          (b) To execute, file and pursue (in the sole discretion of the
Debenture Holder and without first obtaining Grantor’s approval thereof or
signature thereto, unless otherwise prohibited by applicable law) any
application, form or other document in order to perfect, maintain, continue or
otherwise protect the Debenture Holder’s interest or Grantor’s rights in the IP
Collateral, including, without limitation, executing and filing (i) any
financing statement, any continuation statement or any amendment thereto, and
(ii) any document in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or the relevant office of
any state or foreign jurisdiction (including, without limitation, the filing of
applications for renewal, affidavits of use, affidavits of incontestability and
opposition, interference and cancellation proceedings) and to pay any fees and
taxes in connection therewith or otherwise;

 

 

 

          (c) To execute any document required to acknowledge, register or
perfect the interest of the Debenture Holder in any part of the IP Collateral
without the signature of Grantor unless prohibited by applicable law; and

 

 

 

          (d) Upon the occurrence and during the continuation of an Event of
Default, to (i) endorse the Grantor’s name on all applications, documents,
papers and instruments necessary or desirable for the Debenture Holder in the
use of the IP Collateral, (ii) take any other actions with respect to the IP
Collateral as the Debenture Holder deems to be in the best interest of the
Debenture Holder, (iii) grant or issue any exclusive or non-exclusive license
under the IP Collateral to anyone or (iv) assign, pledge, convey or otherwise
transfer title in or dispose of the IP Collateral to anyone.

The foregoing power of attorney is coupled with an interest and is irrevocable
until the obligations secured hereby have been unconditionally and indefeasibly
paid or performed in full and the Security Agreement has been terminated (except
for any obligations designated under the Security Agreement as continuing on an
unsecured basis).

          5. Release. Unless otherwise agreed in writing by the parties, the
security interests granted herein will terminate (and all rights to the IP
Collateral will revert to the Grantor) upon satisfaction of the following
conditions: (a)  payment and performance in full of all the Obligations secured
hereby (unconditionally and indefeasibly) and (b) the termination of the
Security Agreement (except for any obligations designated under the Security
Agreement as continuing on an unsecured basis). Upon any such termination, the
Debenture Holder (at the Grantor’s request and sole expense) will promptly
execute and deliver to the Grantor (without any representation, warranty or
recourse of any kind whatsoever) such documents as the Grantor may reasonably
request and as are provided to the Debenture Holder to evidence such
termination.

          6. Newly Registered Copyrights, Patents and Trademarks. Grantor hereby
agrees to provide the Debenture Holder, every three (3) months, a schedule of
newly registered

--------------------------------------------------------------------------------

Copyrights, Patents and Trademarks (if any).

          7. Miscellaneous.

 

 

 

          (a) This IP Security Agreement has been entered into in conjunction
with the provisions of and the security interest granted to the Debenture Holder
under the Security Agreement. The rights and remedies of the Grantor and the
Debenture Holder with respect to the security interests granted herein are in
addition and without prejudice to those set forth in the Security Agreement, all
terms and provisions of which are hereby incorporated herein by reference. In
the event that any provisions of this IP Security Agreement are deemed to
conflict with the Security Agreement or the other Acquisition Documents, the
provisions of the Security Agreement or the other Acquisition Documents shall
govern.

 

 

 

          (b) This IP Security Agreement may be executed in any number of
counterparts with the same effect as if all the signatures on such counterparts
appeared on one document. Each such counterpart will be deemed to be an
original, but all counterparts together will constitute one and the same
instrument.

          8. Subordination.

THE LIENS IN THE IP COLLATERAL GRANTED HEREIN ARE SUBORDINATED TO THE LIENS IN
THE IP COLLATERAL GRANTED TO CAPITALSOURCE FINANCE LLC IN THE MANNER AND TO THE
EXTENT SET FORTH IN THAT CERTAIN MASTER SUBORDINATION AND INTERCREDITOR
AGREEMENT, DATED AS OF THE DATE HEREOF, AMONG SUNSET BRANDS, INC., U.S. MILLS,
INC., IBF FUND LIQUIDATING LLC, THE DEBENTURE HOLDER AND CAPITALSOURCE FINANCE
LLC.

THE LIENS IN THE IP COLLATERAL GRANTED HEREIN ARE SUBORDINATED TO THE LIENS IN
THE IP COLLATERAL GRANTED TO IBF FUND LIQUIDATING LLC IN THE MANNER AND TO THE
EXTENT SET FORTH IN THAT CERTAIN JUNIOR SUBORDINATION AND INTERCREDITOR
AGREEMENT, DATED AS OF THE DATE HEREOF, AMONG SUNSET BRANDS, INC., U.S. MILLS,
INC., IBF FUND LIQUIDATING LLC AND THE DEBENTURE HOLDER.

[Remainder of Page Intentionally Blank; Signature Page Follows]

--------------------------------------------------------------------------------

                    IN WITNESS WHEREOF, the parties hereto have executed this IP
Security Agreement as of the date first written above.

 

 

 

 

 

GRANTOR:

 

 

 

SUNSET BRANDS, INC.

 

 

 

By: /s/  Todd Sanders



 

 

 

--------------------------------------------------------------------------------

 

 

Name: Todd Sanders

 

Title: President & CEO

 

 

 

U.S. MILLS, INC.

 

 

 

By: /s/  Todd Sanders



 

 

 

--------------------------------------------------------------------------------

 

 

Name: Todd Sanders

 

Title: CEO

 

 

 

By: /s/  Charles Verde



 

 

 

--------------------------------------------------------------------------------

 

 

Name: Charles Verde

 

Title: President

 

 

 

DEBENTURE HOLDER:

 

 

 

IBF FUND LIQUIDATING LLC

 

 

 

By:

  /s/ Arthur J. Steinberg

 

 

--------------------------------------------------------------------------------

 

 

Name: Arthur J. Steinberg

 

Title: Manager


--------------------------------------------------------------------------------